IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2899 Disciplinary Docket No. 3
                                             :
                     Petitioner              :   No. 100 DB 2022
                                             :
                                             :   (Dauphin County Court of Common
              v.                             :   Pleas, Criminal Division No. CP-22-CR-
                                             :   0004745-2020)
                                             :
 BRAD J. KOPLINSKI,                          :   Attorney Registration No. 201951
                                             :
                     Respondent              :   (Cumberland County)




                                         ORDER



PER CURIAM

      AND NOW, this 10th day of August, 2022, the Joint Petition for Temporary

Suspension is GRANTED, Brad J. Koplinski is placed on temporary suspension, see

Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this Order are specifically

preserved. See Pa.R.D.E. 214(f)(2).

      Justice Dougherty did not participate in the consideration or decision of this matter.